Name: Commission Regulation (EEC) No 1935/84 of 4 July 1984 on the classification of goods falling within subheading 84.53 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 Avis juridique important|31984R1935Commission Regulation (EEC) No 1935/84 of 4 July 1984 on the classification of goods falling within subheading 84.53 B of the Common Customs Tariff Official Journal L 180 , 07/07/1984 P. 0010 - 0011 Finnish special edition: Chapter 2 Volume 4 P. 0039 Spanish special edition: Chapter 02 Volume 11 P. 0039 Swedish special edition: Chapter 2 Volume 4 P. 0039 Portuguese special edition Chapter 02 Volume 11 P. 0039 *****COMMISSION REGULATION (EEC) No 1935/84 of 4 July 1984 on the classification of goods falling within subheading 84.53 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of an electronic apparatus known as a 'pocket computer' which is self-contained (175 Ã  70 Ã  15 mm) and incorporates: - an alphanumeric keyboard with keys for the letters A to Z, punctuation signs, figures 0 to 9, signs for arithmetical operations, some signs used in calculation such as brackets, letter pi, square root, less than and greater than, percentage, exponent, etc. - a microprocessor with several memories which can carry out: (a) simple mathematical operations; and (b) by the use of a programming language (BASIC), more complex mathematical operations by executing automatically and in accordance with predetermined logical sequences a program that can be modified depending on the mathematical problems to be solved, - a dot-matrix liquid crystal display of up to 24 characters; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 1018/84 (3), refers under heading No 84.52, amongst others, to electronic calculating machines and under heading No 84.53 amongst others, to automatic data-processing machines; Whereas, for the classification of the article in question, the abovementioned headings can be considered; Whereas the machines falling within subheading 84.52 A although programmable do not use, during their employment, any data-processing language; Whereas the apparatus is a digital machine having memories capable of storing not only the processing program and the data to be processed but also a program for translating the formal programming language in which the programs are written (BASIC language) into machine language; furthermore, the machine is also able on the basis of the instructions contained in the initial program to modify by logical decision its executions during the process run; Whereas this machine meets the conditions required in note 3 A (a) to Chapter 84 for automatic data-processing machines falling within subheading 84.53 B; Whereas, consequently, these goods must be classified within subheading 84.53 B of the Common Customs Tariff; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 An electronic machine known as a 'pocket computer' which is self-contained (175 Ã  70 Ã  15 mm) and incorporates: - an alphanumeric keyboard with keys for the letters A to Z, punctuation signs, figures 0 to 9, signs for arithmetical operations, some signs used in calculation such as brackets, letter pi, square root, less than and greater than, percentage, exponent, etc. - a microprocessor with several memories which can carry out: (a) simple mathematical operations; and (b) by the use of a programming language (BASIC), more complex mathematical operations by executing automatically and in accordance with predetermined logical sequences a program that can be modified depending on the mathematical problems to be solved, - a dot-matrix liquid crystal display of up to 24 characters, shall be classified in the Common Customs Tariff under heading No: 84.53 Automatic data-processing machines and units thereof: magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included: B. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 107, 19. 4. 1984, p. 1.